DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6, 8, 13, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shrader et al. (US 6,026,440) in view of Hildner et al. (US 2014/0073291).
 	Regarding claim 1, Shrader et al. (Hereinafter “Shrader”) teaches a method comprising: 
(i.e., defining threshold rules for monitored resources (i.e., retrieved documents stored at the Web server on  at a distributed filed system 50), via an account manager 25 of a web server 26, as shown in figures 1 and 3, and effecting a  set of threshold actions that take place when monitored resources satisfy; col.5, lines 16-24, wherein a test is made to determine whether a monitored resource matches a condition of a threshold rule defined for that resource, col.5, lines 65-67 and the threshold rule associated with a Distributed Computing Environment (DCE) user account; col.6, lines 5-9), the first usage trigger defining a threshold number of occurrences of an event in relation to the account (i.e., a trigger-keyword defining a threshold rule against a resource monitored by the account manager 25; col.7, lines 3-4-7; if any threshold rules have been triggered, DCE user name (presenting a user account) can be determined; col.12, line 37  through col.13, line 6); and
transmitting an alert notification directed to the callback identifier, the alert notification including at least one parameter associated with satisfaction of the usage trigger (i.e., transmitting an e-mail note association with satisfaction of the usage threshold and an address of the note; col.9, lines 5-6; and information appended to the note as shown in Table 2; col.9, lines 18-30).
It should be noticed that that the email address of the note is defined for the action performed by the account manager 25 of the Web server. However, Shrader failed to clearly teach the email address as a callback identifier and the feature of identifying a callback identifier corresponding to the user trigger. However, Hildner et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of identifying a callback identifier corresponding to the user trigger, as taught by Hildner, into view of Shrader in order to provide responses to the trigger events.
Regarding claim 6, Shrader further teaches the system and method of allowing an administer to define a set of threshold rules used to create thresholds (i.e., first usage trigger, second usage trigger, third usage trigger, etc.) against which the resources can be tested and encountered (col.5, lines 26-52, col.6, lines 45-67 and col.10, lines 60-67). When a second usage trigger is detected, i.e., first usage trigger comprising a number of time a URL location is access; a second usage trigger comprising a number of bytes a user has access, etc., the processing of determining, identifying and transmitting features are performed in the same manner as discussed in claim 1 above.
Regarding claim 8, Shrader teaches an application platform comprising: 
one or more computer processors; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the application platform to perform operations comprising:
determining that a usage trigger associated with an account of the application platform has been satisfied (i.e., defining threshold rules for monitored resources (i.e., retrieved documents stored at the Web server on  at a distributed filed system 50), via an account manager 25 of a web server 26, as shown in figures 1 and 3, and effecting a  set of threshold actions that take place when monitored resources satisfy; col.5, lines 16-24, wherein a test is made to determine whether a monitored resource matches a condition of a threshold rule defined for that resource, col.5, lines 65-67 and the threshold rule associated with a Distributed Computing Environment (DCE) user account; col.6, lines 5-9), the first usage trigger defining a threshold number of occurrences of an event in relation to the account (i.e., a trigger-keyword defining a threshold rule against a resource monitored by the account manager 25; col.7, lines 3-4-7; if any threshold rules have been triggered, DCE user name (presenting a user account) can be determined; col.12, line 37  through col.13, line 6); and
 	transmitting an alert notification directed to the callback identifier, the alert notification including at least one parameter associated with satisfaction of the usage trigger (i.e., transmitting an e-mail note association with satisfaction of the usage threshold and an address of the note; col.9, lines 5-6; and information appended to the note as shown in Table 2; col.9, lines 18-30).
 	It should be noticed that that the email address of the note is defined for the action performed by the account manager 25 of the Web server. However, Shrader failed to clearly teach the email address as a callback identifier and the feature of identifying a callback identifier corresponding to the user trigger. However, Hildner teaches such features of callback identifier in paragraphs [0191] for a purpose of processing responses to trigger events.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of identifying a callback identifier corresponding to the user trigger, as taught by Hildner, into view of Shrader in order to provide responses to the trigger events.

Regarding claim 15, Shrader teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of an application platform, cause the application platform to perform operations comprising:
determining that a usage trigger associated with an account of the application platform has been satisfied (i.e., defining threshold rules for monitored resources (i.e., retrieved documents stored at the Web server on  at a distributed filed system 50), via an account manager 25 of a web server 26, as shown in figures 1 and 3, and effecting a  set of threshold actions that take place when monitored resources satisfy; col.5, lines 16-24, wherein a test is made to determine whether a monitored resource matches a condition of a threshold rule defined for that resource, col.5, lines 65-67 and the threshold rule associated with a Distributed Computing Environment (DCE) user account; col.6, lines 5-9), the first usage trigger defining a threshold number of occurrences of an event in relation to the account (i.e., a trigger-keyword defining a threshold rule against a resource monitored by the account manager 25; col.7, lines 3-4-7; if any threshold rules have been triggered, DCE user name (presenting a user account) can be determined; col.12, line 37  through col.13, line 6); and
 transmitting an alert notification directed to the callback identifier, the alert notification including at least one parameter associated with satisfaction of the usage trigger (i.e., transmitting an e-mail note association with satisfaction of the usage threshold and an address of the note; col.9, lines 5-6; and information appended to the note as shown in Table 2; col.9, lines 18-30).
 It should be noticed that that the email address of the note is defined for the action performed by the account manager 25 of the Web server. However, Shrader failed to clearly teach the email address as a callback identifier and the feature of identifying a callback identifier corresponding to the user trigger. However, Hildner teaches such features of callback identifier in paragraphs [0191] for a purpose of processing responses to trigger events.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of identifying a callback identifier corresponding to the user trigger, as taught by Hildner, into view of Shrader in order to provide responses to the trigger events.
Regarding claim 19, Shrader further teaches the system and method of allowing an administer to define a set of threshold rules used to create thresholds (i.e., first usage trigger, second usage trigger, third usage trigger, etc.) against which the resources can be tested or encountered (col.5, lines 26-52, col.6, lines 45-67 and col.10, lines 60-67). When a second usage trigger is detected, i.e., first usage trigger comprising a number of time a URL location is access; a second usage trigger comprising a number of bytes a user has access, etc., the processing of determining, .

Claims 2-5, 7, 9-12, 14, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shrader et al. (US 6,026,440) in view of Hildner et al. (US 2014/0073291) as applied to claims 1, 8 and 15 above, and further in view of Raleigh et al. (US 8,745,191).
 	Regarding claims 2, 9 and 16, Shrader and Hildner, in combination, failed to clearly teach the features of determining a number of occurrences of the event that occurred in relation to the account within a time period; and comparing the number of occurrences of the event that occurred in relation to the account within the time period to the threshold number of occurrences defined by the first usage trigger, yielding a comparison. However, Raleigh et al. (Hereinafter “Raleigh”) teaches a system and method for providing user notifications. Raleigh teaches a network element identifying devices that belong to a given multi-user or multi-device account and aggregates the usage account for usage information available at a given usage update time for all devices belonging to the account (col.97, lines 28-37). Raleigh further teaches the system and method of allowing a user to set the criteria for a usage threshold and/or usage pattern notification trigger event for a usage number of text, email, etc. to be sent out by a child as set in daily, monthly or within a time period. Raleigh further teaches a pre-defined service usage threshold, service usage limit, etc. a multiuser account or a multi-device account can be informed via a usage notification message when the usage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of determining a number of occurrences of the event that occurred in relation to the account within a time period; and comparing the number of occurrences of the event that occurred in relation to the account within the time period to the threshold number of occurrences defined by the first usage trigger, yielding a comparison, as taught by Raleigh, into view of Shrader and Hildner, in order to provide the alert and to control user’s activities during a given period of time.
Regarding claims 3, 10 and 17, Raleigh further teaches the usage or level that triggers notification can be an intermediate or threshold level that is less than a service plan service usage limit in order to provide the user when a certain percentage of the allocation has been reached within an allocation cycle or within the time period (col.61, line 59 through col.62, line 5).
Regarding claims 4, 11 and 18, Raleigh also teaches the usage or trigger level can be set at and the maximum or exceeded allocation level in order to send the notification (col.12, lines 47 through col.13, line 4).
Regarding claims 5 and 12, Raleigh also teaches the limitations of the claims in col.12, lines 24-31; col.62, lines 21-27, etc.
Regarding claims 7, 14 and 20, the combination of Shrader and Hildner teaches all features of determining, identifying and transmitting as discussed in claims 1, 8 and 15 above. Raleigh further teaches a master user (e.g., plan owner) for a multi-user second account, such as social networking account, email account, Facebook account, etc.) reaches a pre-defined service usage threshold, a service usage limits, etc. (col.97, lines 58 through col.98, line 12). Raleigh further teaches the feature of detecting the service usage threshold or service usage pattern and then sending a usage notification message to the master user (i.e., the plan owner) (col.98, lines17-41). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,246,013 and claims 1-17 of U.S. Patent No. 10,757,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patents and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February 2022